Citation Nr: 1420709	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-47 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including, but not limited, to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee disability. 

3. Entitlement to service connection for a back disability.   

4.  Entitlement to service connection for a bilateral leg disability. 

5.  Entitlement to service connection for peripheral vascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse 

ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1972 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2014, the Veteran testified at a travel board hearing that was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

The issues of service connection for PTSD, a bilateral leg disability. and peripheral vascular disease are in the REMAND portion of the decision below and are REMAND to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT


1.  The Veteran has not been diagnosed with a back disability at any point during the appeal period.  

2.  The Veteran has not been diagnosed with a knee disability at any point during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Back Disability and Bilateral Knee Disability

The Veteran claims entitlement to service connection for a back disability and a bilateral knee disability in-service.  Specifically he asserts that he has pain in his legs and back.  

A review of the Veteran's service treatment records does not reveal any treatment or complaints of a back disability or a knee disability.  A February 1975 Report of Medical Examination shows that the Veteran was evaluated as being clinically normal at separation.  

On his February 1975 Report of Medical History completed at separation the Veteran denied any recurrent back pain or a "trick"/ locked knee, providing factual evidence against this own claims.  

More importantly, post service treatment records are absent a diagnosis for a back disability or a knee disability.  There is evidence in the file that the Veteran has complained of pain in his knees and back.  On the Veteran's November 2009 VA-Form 9, he claims that his knees are bad from running in boots while in service.  During the Veteran's hearing, he attributed the pain in his back to his non-service connected peripheral vascular disease.  See March 2014 Hearing transcript at 7.  

However, currently there is no competent evidence of record diagnosing the Veteran with a back or knee disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  It is important for the Veteran to understand that at this time we simply have no objective evidence of a disability regarding these issues.

In sum, the Board finds that there is no competent evidence of a current diagnosis of a back or bilateral knee disability.  There is no competent evidence or medical opinion in support of his claim that he suffers from such disabilities, and all evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection for a back disability or a bilateral knee disability manifested by symptoms of pain must be denied.

The Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability and a bilateral knee disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letter dated September 2007 and June 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

Additionally, the Veteran testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                           § 3.103(c)(2).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

A VA examination was not provided in conjunction with the Veteran's service connection claims related to his back disability and his bilateral knee disability, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that corroborates a nexus of the Veteran's claims of a bilateral knee disability or a back disability, and an in-service incident or injury, and a VA examination could not serve to establish an in-service event actually occurred.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

ORDER

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  


REMAND 

The Veteran claims entitlement to service connection for bilateral leg pain.  Specifically, he states that his leg pain began in service and has continued since that time.  The Veteran is currently diagnosed with peripheral vascular disease and has been treated for such at the VA hospital in Dallas.  

A review of the Veteran's service treatment records does not reveal complaints or treatment for leg pain.  However, on the Veteran's February 1975 Report of Medical History, completed at separation, he stated that he suffered from cramps in his legs during service.  

Post service medical treatment records reveal complaints of pain in the Veteran's legs that effects his ambulation.  On a December 2009 VA treatment note, the Veteran describes the pain in his legs as cramping or throbbing.  

The Board would like to observe that the Veteran has not been provided an examination related to his claim of service connection for bilateral leg pain.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R.                    § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a remand is necessary to provide the Veteran an examination and to obtain an etiological opinion.  

Further, as the Veteran has been diagnosed with peripheral vascular disease and the symptomology of such disease includes cramping of the legs.  The Board is expanding the Veteran's claim to include a claim for service connection for peripheral vascular disease.  See generally, Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

PTSD

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the alleged stressor is not combat-related, then a veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In an August 2012 statement from the Veteran, he recounted a number of specific stressors that have not been verified by the record, including witnessing East German civilians being shot and chased by dogs and being involved in a vehicle fire.  

Initially, the Board observes the Veteran is not in receipt of an award or medal, which would indicate that he engaged in combat with the enemy.  See DD Form 214.  His service records indicate that his military occupational specialty was as a field artillery crewman.  He served in the Federal Republic of Germany and stateside.  The Veteran has no combat experience and did not serve in Vietnam.  

Based on the foregoing, the Veteran's lay testimony alone is generally not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  However, the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id.

The Veteran underwent a VA contract psychological examination in December 2012.  The examiner diagnosed the Veteran with PTSD based upon fear of hostile military or terrorist activity, as due to seeing East Germans being shot in front of him on the border while he was on patrol.  As the Veteran was assigned to the A Battery, 6th Battalion, 9th Field Artillery Unit, Rivers Barracks, Giessen, Germany.

A detailed review of this report fails to provide needed evidence as to why the examiner believes the Veteran has PTSD at this time.  Further, the Board's findings above regarding the Veteran's claims for a back and knee disability give pause to the Board deliberations. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to obtain current diagnoses and to determine the nature and etiology of the Veteran's leg pain/cramps and his peripheral vascular disease (if any).  The claims file (i.e. the paper claims file, to include a copy of this REMAND, and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  

If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examination report should reflect that such a review was accomplished.  

Upon a review of the record and an examination of the Veteran, the examiner is requested to respond to the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current leg pain and cramping is related to the in-service complaints of leg cramps as reported on his February 1975 Report of Medical History?  The question of whether the Veteran has a leg disability at this time should be addressed.

b.  Is it as least as likely as not (50 percent or greater probability) that the Veteran's current diagnosis of peripheral vascular disease (if any) is related to the in-service complaints of leg cramps on his February 1975 Report of Medical History?  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

2.  The veteran should be examined by a VA psychiatrist to determine whether any psychiatric disorder or disorders are present, and, if so, the correct diagnostic classification of any disorder present.  The examination report should include a detailed account of all pathology found to be present (if any).  The examiner should provide explicit responses to the following questions:

(a)  Does the veteran have a psychiatric disability?  

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify the credible "stressor(s)" that caused the disorder and the evidence upon which was relied to establish the existence of the stressor(s).  

(c)  The examiner should comment explicitly upon whether alleged stressor number (1) East Germans being shot in front of him on the border while he was on patrol, has caused PTSD.  If so, the examiner should also comment explicitly upon whether there is a link between such a stressor or stressors and the current symptoms, if any.  

The report of the examiner should include a complete rationale for all opinions expressed.  All special studies or tests including psychological testing and evaluations, such as the Minnesota Multiphasic Psychological Inventory, deemed necessary by the examiner are to be accomplished.  The claims folder or the pertinent medical records contained therein must be reviewed by the examiner in conjunction with the examination.  The question of the Veteran's credibility should be addressed, if possible. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


